Detailed Action 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Elected Group I without Traverse
The Election filed 10/15/2021, in response to the Office Action of 08/17/2021, is acknowledged and has been entered. Applicants elected without traverse Group I. Claims 1-3, 10-23, 25-29, and 32 are pending. Claims 29 and 32 have been withdrawn from further consideration by the examiner under 35 CFR 1.142(b) as being drawn to non-elected inventions. Claims 20 and 22 are withdrawn as being drawn to non-elected species. Claims 1-3, 10-19, 21, 23, and 25-28 are currently under prosecution as drawn to the elected species of an antibody sequence first antigen HCVR CDR (SEQ ID 28,30, 32) and LCVR (12,14,16) and second antigen HCVR/LCVR pair ( SEQ IDs 2/10). 
Specification
The disclosure is objected to because of the following informalities: 
[0004]: “subjects were treated with corticosteriods". This should read “subjects  were treated with corticosteroids”   
[0056]: “Carets indicate statistical significant compared with isotype control, astericks indicate significance…” This should read “Carets indicate statistical significant compared with isotype control, asterisks indicate significance…”
[00178]: “… with with human CD28 protein fused to the Fe protein of mouse…” This should read “with human CD28 protein fused to the Fe protein of mouse” 
Appropriate correction is required.
Claim Objections
Claims 19 and 21 are free of the art but are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

2.            Claims 1-3, 10-18, 23 and 25-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a WRITTEN DESCRIPTION rejection.
Claims 1-3, 10-18, and 25-28 are drawn to a bispecific antibody comprising a first antigen binding domain that binds to human CD28 and a second antigen-binding domain that specifically binds to human CD22. Thus, the claims identify the antibody by function only, where the function is to bind to human CD22 and CD28, and: (a) binds human CD22 with a KD of less than about 15 nM as measured by surface plasmon resonance at 25°C; (b) binds Macaca 
Claim 23 is drawn to a bispecific antigen binding molecule that competes for binding to CD22 or binds to the same epitope on CD22 as a reference antibody, or competes for binding to human CD28 or binds to the same epitope on human CD28 as the reference antibody, wherein the reference antibody comprises a first binding domain comprising SEQ ID NOs: 26/10 and second binding domain comprising SEQ ID NOs: 2/10. Thus, the claim identifies the bispecific antigen binding molecule by function only, where the function is to compete for binding or bind to the same epitopes on CD22 or CD28 as a reference antibody comprising SEQ ID NOs: 26/10 and SEQ ID NOs 2/10. No sequence structure is recited for the competing antibody. 
The instant specification discloses only two bispecific antibodies that bind to human CD28 and CD22, REGN5837 and REGN5838 (pg 55, tables 5-7, pg 88, Example 11) .The specification fails to disclose any other structural sequences required of the bispecific antibody to possess the function of binding to CD28 and CD22 or competing for binding with REGN5837 and REGN5838. 
Thus, the instant specification describes two human antibodies that bind to CD22/CD28 as claimed. Other than antibodies REGN5837 and REGN5838, the specification fails to disclose 
To provide adequate written description and evidence of possession of the claimed antibody genus, the instant specification can structurally describe representative antibodies that function to bind CD28 and CD22 on target tumor cells or compete for binding as claimed, or describe structural features common to the members of the genus, which features constitute a substantial portion of the genus. Alternatively, the specification can show that the claimed invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics (see University of California v. Eli Lilly and Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997) and Enzo Biochem, Inc. V. Gen-Probe Inc.).  A disclosure that does not adequately describe a product itself logically cannot adequately describe a method of using that product.  
Although Applicants may argue that it is possible to screen for antibodies that bind to CD22 and CD28 and function as claimed, the court found in (Rochester v. Searle, 358 F.3d 916, Fed Cir., 2004) that screening assays are not sufficient to provide adequate written description for an invention because they are merely a wish or plan for obtaining the claimed chemical invention. “As we held in Lilly, “[a]n adequate written description of a DNA … ‘requires a precise definition, such as by structure, formula, chemical name, or physical properties,’ not a mere wish or plan for obtaining the claimed chemical invention.” 119 F.3d at 1566 (quoting Fiers, 984 F.2d at 1171). For reasons stated above, that requirement applies just as well to non-DNA (or RNA) chemical inventions.” Knowledge of screening methods provides no information about the structure of any future antibodies yet to be discovered that may function as claimed. 
In this case, the only factor present in the claims is a recitation of the antibody function: “bind to CD22 and CD28 on target tumor cells”, “competes for binding”, or “binds to the same epitope on CD22 or human CD28 as a reference antibody.” The instant specification fails to describe structural features common to the members of the genus, which features constitute a substantial portion of the genus because the instant specification discloses only REGN5837 and REGN 5838 that function as claimed. A definition by function does not suffice to define the genus because it is only an indication of what the antibody does, rather than what it is. The specification fails to provide any structural features coupled to the claimed functional characteristics. The instant specification fails to describe a representative number of antibody sequences for the genus of antibodies that function as claimed. Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus required to perform the claimed function.
In the instant case, the specification discloses two human bispecific anti-CD22/CD28 antibodies that functions as claimed. The instant specification does not disclose any other exemplary sequences of an antibody that functions as claimed, and does not disclose the six complementarity determining regions (CDRs) or variable light chain domain (VL) + variable heavy chain domain (VH) sequences necessary for the antibody to function as claimed.  The specification does not disclose the sequence structure of any other antibody that would predictably function as claimed. The claims broadly encompass any antibody that functions to bind antigen CD22 and CD28 or compete for binding to CD22 or CD28 with REGN5837 and 
Given the lack of representative examples to support the full scope of the claimed antibodies that bind antigens CD22/CD28 and lack of reasonable structure-function correlation with regards to the unknown sequences in the variable domains or CDRs that provide antigen CD28/CD22 binding function, the present claims lack adequate written description. Thus, the specification does not provide an adequate written description of bispecific antibodies that bind antigens CD22/CD28 or compete for binding with REGN5837 and REGN5838 that is required to practice the claimed invention.  
Examiner Suggestion: Amend the claims to recite sequence structure critical to the bispecific CD22/CD28 antigen binding protein function, that is, a bispecific CD22/CD28 antigen binding protein comprising all six CDR SEQ ID NOs from the heavy and light chain, as stated in .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "The isolated bispecific antigen binding molecule of claim 12,”.   There is insufficient antecedent basis for this limitation in the claim because the claim depends on itself.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bohlen et al (1993) (Cytolysis of Leukemic B-Cells by T-cells Activated via Two Bispecific Antibodies, Cancer Research, Volume 53, Issue 18, September 15, 1993)
Bohlen teaches a pharmaceutical composition that comprises a pharmaceutically acceptable carrier and CD22 x CD28 monoclonal bispecific antibody that targets tumor 

Conclusion
Claims 1-3, 10-18, 23, and 25-28 are rejected. Claims 19 and 21 are objected to. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A ALSOMAIRY whose telephone number is (571)272-0027. The examiner can normally be reached Monday-Friday 7:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 




/SARAH A ALSOMAIRY/
Examiner, Art Unit 1642                                                                                                                                                                                                        
/Laura B Goddard/
Primary Examiner, Art Unit 1642